Citation Nr: 0311654	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-05 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployablity (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1970.  His DD Form 214 reflects two years and 18 days of 
previous service.  His DD Form 214 also reflects that he 
served in the Republic of Vietnam during the Vietnam Era from 
September 1967 to April 1969.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision issued by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
rating for his left shoulder condition and denied entitlement 
to a TDIU.  The veteran voiced disagreement and perfected his 
appeal of these determinations.  In February 1999, the Board 
issued a decision in which a rating in excess of 50 percent 
for the veteran's service-connected left shoulder condition 
and a TDIU were denied.  The veteran appealed the Board's 
TDIU determination, and, in February 2000, the United States 
Court of Appeals for Veterans Claims (Court) issued an order 
that vacated the Board's decision vis-à-vis the veteran's 
TDIU claim.  The portion of the Board's February 1999 
decision that denied a TDIU is therefore vacated.

The matter currently under appeal was subsequently returned 
to the Board.  In September 2000 the Board remanded this 
matter to the RO for additional development.  The RO has 
completed the requested development.  This matter is again 
before the Board for appellate review.

A hearing was held before a hearing officer at the RO in 
August 1998.

In a statement received in January 2003, the veteran appears 
to raise a claim for a right shoulder condition as secondary 
to his service-connected left shoulder condition.  The Board 
refers this issue to the RO for appropriate action.




FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran is service connected for status post left 
(minor) shoulder replacement due to degenerative arthritis 
and chronic dislocation.  His left shoulder condition is 
evaluated as 50 percent disabling.

3.  The veteran's service-connected disability is not 
sufficiently disabling as to preclude securing or following 
substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for a total disability rating based on 
individual unemployablity have not been met; referral for 
extra-schedular consideration is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of the laws, 
regulations, and evidence pertinent to his claim via the 
April 1998 Statement of the Case (SOC) and the November 2002 
Supplemental SOC (SSOC).  He was notified by letter in April 
2002 and by the November 2002 SSOC that VA would request 
evidence sufficiently identified by him from government 
agencies, employers, and all healthcare providers.  He was 
also notified that while VA would aid him in obtaining 
evidence in support of his claim, submission of such evidence 
was ultimately his responsibility.  The Board finds that VA's 
duty to notify the claimant of the evidence necessary to 
substantiate his claim has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded a VA examination to 
determine his employability in February 1998 and September 
2002.  See 38 C.F.R. § 3.159(c)(4) (2002).  The resulting 
examination reports have been obtained.  Additional VA 
examination reports are of record.  His Social Security 
Administration (SSA) records have been obtained as well as 
private medical records identified by the veteran.  The 
veteran has not identified additional evidence not of record.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

II.  TDIU Claim

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
§ 3.340 (2002); see also Fluharty v. Derwinski, 2 Vet. App. 
409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 
165 (1991).

Total disability ratings are authorized for any disability, 
or combination of disabilities, for which the Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies), 
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2002).  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless, on an extra-schedular basis, upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(2002).

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a) (2002); Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991).  However, his advancing age, 
any impairment caused by conditions that are not service 
connected, and his prior unemployablity status must be 
disregarded when determining whether he currently is 
unemployable.  38 C.F.R. § 4.16(a) (2002); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), where the Court noted 
additionally that "[t]he sole fact that a claimant is 
unemployed is not enough" to warrant a TDIU.  Id.

In the instant case, the veteran's service-connected left 
shoulder condition is his only service-connected disability 
and is evaluated as 50 percent disabling.  As the veteran 
does not have a service-connected disability that is 
individually evaluated at 60 percent or higher or a 
combination of service-connected disabilities with a combined 
disability evaluation of 70 percent with at least one rated 
as 40 percent disabling, the Board concludes that a TDIU is 
not warranted on a schedular basis.   See 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2002).  Accordingly, the Board must 
determine whether the veteran is entitled to a referral for 
consideration of a TDIU on an extra-schedular basis.

His February 1998 claim reveals that the veteran has a high 
school education and is currently unemployed.  The August 
1998 hearing transcript reveals that the veteran indicated 
that after active duty, he worked for approximately 12 years 
in a management program for a store but that his job was 
actually manual labor in nature.  He indicated that afterward 
he worked for about a year in a cotton/textile plant before 
his last job of 14 years as a shipping supervisor at a 
poultry plant.  The transcript reflects that he indicated 
that his job as supervisor at the poultry plant also involved 
manual labor and that after his last surgery in 1997 he 
attempted to go back to work.  He indicated that he was not 
even able to the administrative portion of his job and 
described the difficulty he encountered with using the 
computer and doing paperwork without the complete use of his 
left arm and in an area that did contain a chair.  The 
hearing transcript also reflects that the veteran indicated 
that his physician instructed him to stop working.

A May 1997 letter from Richard A. Conn, M.D., reflects that 
the veteran had undergone left shoulder surgery in February 
1997 and the he had excruciating levels of pain and an 
inability to function status post shoulder arthroplasty.  The 
letter reflects that the veteran continued to have 
restriction of motion that required restriction of the 
veteran activities and an inability to lift heavy weights.  

A June 1997 VA examination report reflects that the veteran 
was not capable of using his left upper extremity to any 
extent at that point and that chances of his functional 
recovery in the left shoulder and upper extremity were 
minimal.

A July 1997 letter from Dr. Conn reflects that the veteran's 
left shoulder arthroplasty was a situation that was chronic 
in nature extending significantly beyond 12 months.  Dr. Conn 
also indicated that the veteran's left shoulder condition, 
with essentially no overhead elevation and constant pain even 
at rest would preclude the veteran from appropriately 
performing the duties of substantial work.   The letter 
reflects that he did not expect the veteran's condition to 
improve with time.

Another July 1997 letter from Dr. Conn reflects that the 
veteran's severe incapacitating problem of chronic 
dislocation of the left shoulder had been ongoing for a 
period exceeding 12 months, the veteran would be unable to do 
any lifting greater than 5 to 10 pounds with his left arm and 
no work overhead or beyond shoulder or disc level.  The 
doctor indicated that due to this and the veteran's 
incapacitating level of constant pain, the doctor did not 
believe that the veteran would be physically able to perform 
any type of gainful employment.

An October 1997 letter from Dr. Conn reflects that the 
veteran was advised that it was reasonable to assume that he 
would be unable to engage in even some type of sedentary 
activity utilizing his arm because of the persistence of pain 
and weakness about his left arm.  The letter reflects that 
Dr. Conn based his opinion on an 8-hour day with a 5-day 
workweek through a minimum of the following 12 months and 
into the foreseeable future.

A February 1998 VA examination report reflects that the VA 
examiner noted that the veteran had marked restriction of 
motion of his left shoulder joint which was suspected to be 
permanent.  The examiner indicated that he believed that the 
veteran could do clerical type work or ambulatory work that 
did not involve use of the left upper extremity.  The report 
reflects that the veteran had good function in the elbow, 
wrist, and hand that could be used as an assisting hand but 
that he would not be able to lift or manipulate controls or 
parts with his left shoulder.

A July 1998 SSA disability determination reflects that the 
veteran was found to be disabled for SSA purposes since 
February 1997 due to his left shoulder condition.

A May 2002 letter from Dr. Conn indicates that the veteran 
had ongoing arthritic concerns and an inability to work on a 
permanent basis as a result of his problems with his 
shoulders and his knees with weakness and pain.

A September 2002 VA examination report reflects that the 
veteran had almost no functional motion of his left shoulder 
and that movement of the shoulder brought forth complaints of 
pain.  The VA examiner indicated in the report that while the 
veteran could not do any useful work that involved the left 
upper extremity, he might possibly find a sedentary job 
utilizing his normal right upper extremity with the left 
upper extremity in a sling for support.

A complete and thorough review of the evidence of record was 
conducted.  Also reviewed but not described above are 
additional private medical records which are not pertinent to 
the issue at hand as the records do not discuss the issue of 
the veteran's employability or his left shoulder condition.  
Instead, the private medical records are for other non-
service connected conditions for which the veteran seeks 
medical treatment.

To begin, the Board notes that the veteran highlights that he 
is receiving SSA disability benefits due to his left shoulder 
condition as evidence that he is entitled to a TDIU.  SSA 
determinations as to employability are not binding on VA.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992).  
The Board does not discount the fact that the veteran has 
been determined disabled by SSA.  The medical evidence used 
by SSA has been associated with the evidence of record and is 
utilized in determining whether the veteran is entitled to a 
referral for extra-schedular consideration for a TDIU.

As indicated above, the evidence of record reveals numerous 
letters from Dr. Conn, the veteran's treating physician.  Dr. 
Conn's letters reflect that the veteran underwent surgery in 
February 1997.  Dr. Conn wrote letters in May 1997, June 
1997, two in July 1997, and October 1997 which reflect that 
the veteran had restricted motion and constant pain such that 
the veteran was unable to perform the duties of substantial 
work and that Dr. Conn did not believe that the veteran would 
be physically able to perform any type of gainful employment.  
Additionally, Dr. Conn indicated in these letter that he did 
not expect the veteran's condition to improve with time and 
that the veteran's pain and weakness in the left arm would 
persist into the foreseeable future.  These opinions were 
written within the year after the veteran's left shoulder 
arthroplasty in February 1997.  The evidence of record 
reveals that the veteran received a temporary total 
disability rating from February 1997 to April 1998 based on 
convalescence for his service-connected left shoulder 
condition.  Because the letter's written by Dr. Conn in 1997 
were during period that the veteran was convalescing from his 
February 1997 left shoulder surgery and with the expectation 
that the veteran's disability would not improve thereafter, 
the Board assigns less probative value to these opinions.  
Further, Dr. Conn's opinions are not entitled to greater 
weight even though he is the veteran's "treating 
physician."  The Court has repeatedly declined to adopt the 
treating physician rule in which additional evidentiary 
weight is given to the opinion of a physician who treats a 
veteran.  Harder v. Brown, 5 Vet. App. 499, 502 (1993).  The 
Court has long held that a specific physician is not to be 
given preferred status, let alone determining status, and 
that evidentiary determination including assessing the 
credibility of medical opinion, are to be based on all the 
evidence of record.  See Guerrieri v. Brown, 4 Vet. App. 467m 
471-73 (1993); see also White v. Principi, 243 F.3d 1378, 
1381 (Fed. Cir. 2001).  

In comparison to his opinions contained in letters written 
during the veteran's convalescence from his 1997 surgery, Dr. 
Conn wrote in a May 2002 letter that the veteran was unable 
to work on a permanent basis as a result of his problems with 
his shoulders and his knees.  The veteran is not service 
connected for disabilities of either knee or a right shoulder 
condition.  Therefore, Dr. Conn's opinion contained in the 
May 2002 letter is of little probative value as it determines 
the veteran's unemployablity based inclusive of conditions 
that are not service connected.

The February 1998 VA examination report reflects that the VA 
examiner indicated that the veteran could do clerical type 
work or ambulatory work which did not involve use of the left 
upper extremity while still noting that the veteran had 
marked restriction of motion of his left shoulder joint.  The 
September 2002 VA examination report also reflects that the 
veteran had almost no functional motion of his left shoulder 
and that movement brought forth complaints of pain.  The VA 
examiner noted in the September 2002 report that the veteran 
could not do any useful work with his left upper extremity 
but that a sedentary job utilizing his right upper extremity 
might be possible.  The Board assigns more probative value to 
the opinions contained in the February 1998 and September 
2002 VA examination reports as the opinions were based solely 
on the veteran's service-connected disability and formed 
after his period of convalescence from his February 1997 left 
shoulder surgery.

In short, the evidence of record reveals that the veteran has 
a high school education, and while his work history is mainly 
that of manual labor, the August 1998 hearing transcript 
reflects that the veteran indicated that he utilized a 
computer and did paperwork as part of his last job as a 
shipping supervisor at a poultry plant.  The more probative 
medical evidence of record reveals that the veteran could 
possibly obtain employment in a sedentary, clerical job that 
only utilized his right arm.  Therefore, the Board finds that 
the evidence of record shows that the veteran is capable of 
substantially gainful employment and that referral for a TDIU 
on an extra-schedular basis is not warranted.  See 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2002).

Unfortunately, although the veteran had extremely commendable 
military service, there simply is no legal basis for granting 
his claim for a TDIU.  And since the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt rule 
does not apply.  See 38 C.F.R. § 4.3 (2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

A TDIU is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

